Exhibit 10.8




TRUST UNDER THE MERCHANTS BANK AMENDED AND

RESTATED DEFERRED COMPENSATION PLAN FOR DIRECTORS




This Trust Agreement is made this 20th day of December, 1995, by and between THE
MERCHANTS BANK (the "Company") and THE MERCHANTS TRUST COMPANY (the "Trustee").




Background




1.

The Company has adopted the nonqualified deferred compensation Plan known as The
Merchants Bank Amended and Restated Deferred Compensation Plan for Directors
(the "Plan").




2.

The Company has incurred or expects to incur liability under the terms of such
Plan with respect to the individuals participating in such Plan and entitled to
benefits under the Fixed Growth Program thereunder.




3.

The Company wishes to establish a trust (hereinafter called "Trust") and to
contribute to the Trust assets that shall be held therein, subject to the claims
of Company's creditors in the event of the Company's Insolvency, as herein
defined, until paid to Fixed Growth Program Plan participants and their
beneficiaries in such manner and at such times as is specified and provided for
in the Plan.




4.

It is the intention of the parties that this Trust shall constitute an unfunded
arrangement and shall not affect the status of the Plan as an unfunded plan
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated employees for purposes of Title I of the
Employee Retirement Income Security Act of 1974.




5.

It is the intention of the Company to make contributions to the Trust to provide
itself with a source of funds and resources to assist it in the meeting of its
liabilities under the Fixed Growth Program of the Plan.




N O W , T H E R E F O R E ,




The parties do hereby establish the Trust and agree that the Trust shall be
comprised, held and disposed of as follows:




Section 1.

Establishment Of Trust.




(a)

The Company hereby deposits with the Trustee in trust $1,506,707, which shall
become the principal of the Trust to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement.




(b)

The Trust hereby established shall be irrevocable.








(c)

The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.




(d)

The principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of the Fixed Growth Program Plan participants and general
creditors, as herein set forth. Fixed Growth Program Plan participants and their
beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Fixed Growth
Program of the Plan and this Trust Agreement shall be mere unsecured contractual
rights of Fixed Growth Program Plan participants and their beneficiaries against
the Company. Any assets held by the Trust will be subject to the claims of
Company's general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.




(e)

The Company, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property in trust with the Trustee to
augment the principal to be held, administered and disposed of by the Trustee as
provided in this Trust Agreement. Neither the Trustee nor any Plan participant
or beneficiary shall have any right to compel such additional deposits.




Section 2.

Payments to Plan Participants and Their Beneficiaries.




(a)

The Company shall deliver to the Trustee a schedule (the "Payment Schedule")
that indicates the amounts payable in respect of each Fixed Growth Program Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the Fixed Growth Program of the Plan), and the time of commencement for payment
of such amounts. Except as otherwise provided herein, the Trustee shall make
payments to the Fixed Growth Program Plan participants and their beneficiaries
in accordance with such Payment Schedule. The Trustee shall make provision for
the reporting and withholding of any federal, state or local taxes that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities or determine that such amounts have been reported, withheld and paid
by the Company.




(b)

The entitlement of a Fixed Growth Program Plan participant or his or her
beneficiaries to benefits under the Plan shall be determined by the Company or
such party as it shall designate under the Plan, and any claim for such benefits
shall be considered and reviewed under the procedures set out in the Plan.








(c)

The Company may make payment of benefits directly to Fixed Growth Program Plan
participants or their beneficiaries as they become due under the terms of the
Plan. The Company shall notify the Trustee of its decision to make payment of
benefits directly prior to the time amounts are payable to participants or their
beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Plan, the Company shall make the balance of each such payment as it
falls due. The Trustee shall notify the Company where principal and earnings are
not sufficient.




Section 3. Trustee Responsibility Regarding Payments to Trust Beneficiary When
The Company Is Insolvent.




(a)

The Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Company is Insolvent. The Company shall be considered
"Insolvent" for purposes of this Trust Agreement if: (i) the Company is unable
to pay its debts as they become due; (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code; or (iii) the
Company is determined to be insolvent by the federal and/or state regulatory
agencies having authority over the Company and its operations.




(b)

At all times during the continuance of this Trust, as provided in Section 1(d)
hereof, the principal and income of the Trust shall be subject to claims of
general creditors of the Company under federal and state law as set forth below.




(i)

The Board of Directors and the Chief Executive Officer of the Company shall have
the duty to inform the Trustee in writing of the Company's Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Fixed Growth Program Plan participants
or their beneficiaries.




(ii)

Unless the Trustee has actual knowledge of Company's Insolvency, or has received
notice from the Company or a person claiming to be a creditor alleging that the
Company is Insolvent, the Trustee shall have no duty to inquire whether the
Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company's solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company's solvency.




(iii)

If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Plan participants or their beneficiaries
and shall hold the assets of the Trust for the benefit of the Company's general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of Plan participants or their beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Plan or
otherwise.








(iv)

The Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with Section 2 of this Trust Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).




(c)

Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Fixed
Growth Program Plan participants or their beneficiaries under the terms of the
Fixed Growth Program Plan for the period of such discontinuance, less the
aggregate amount of any payments made to Plan participants or their
beneficiaries by the Company in lieu of the payments provided for hereunder
during any such period of discontinuance.




Section 4.

Payments to the Company. Except as provided in Section 3 hereof or on account of
the Company's direct payments pursuant to Section 2(c), the Company shall have
no right or power to direct the Trustee to return to the Company or to divert to
others any of the Trust assets before all payment of benefits have been made to
Fixed Growth Program Plan participants and their beneficiaries pursuant to the
terms of the Plan.




Section 5.

Investment Authority. The Trustee shall invest $1,460,402 of the amount
deposited with it pursuant to Section 1(a) initially in shares of Merchants
Bancshares, Inc. stock except to the extent otherwise instructed by the Company.
Following such initial investment, the Trustee may invest in securities
(including stock or rights to acquire stock) or obligations issued by the
Company or its affiliates and may dispose of the amount of the initial
investment in Merchants Bancshares, Inc. stock and take such other actions with
respect to the Trust assets as directed by the Company, or, in the absence of
such direction, as the Trustee, in its sole discretion, determines to be
appropriate. All rights associated with assets of the Trust shall be exercised
by the Trustee or the person designated by the Trustee, and shall in no event be
exercisable by, or rest with, Plan participants, except that voting rights with
respect to Trust assets will be exercised by the Company. The Company shall have
the right at any time, and from time to time in its sole discretion, to
substitute assets of equal fair market value for any asset held by the Trust.
This right is exercisable by the Company in a nonfiduciary capacity without the
approval or consent of any person in a fiduciary capacity.




Section 6.

Disposition of Income. During the term of this Trust, all income received by the
Trust, net of expenses and taxes, shall be accumulated and reinvested.








Section 7.

Accounting by the Trustee. The Trustee shall keep accurate and detailed records
of all investments, receipts, disbursements, and all other transactions required
to be made, including such specific records as shall be agreed upon in writing
between the Company and the Trustee. Within sixty (60) days following the close
of each calendar year and within sixty (60) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Company a written
account of its administration of the Trust during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.




Section 8.

Responsibility of the Trustee.




(a)

The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plan or this Trust and is given in writing by the Company. In
the event of a dispute between the Company and a party, the Trustee may apply to
a court of competent jurisdiction to resolve the dispute.




(b)

If the Trustee undertakes or defends any litigation arising in connection with
this Trust, the Company agrees to indemnify the Trustee against Trustee's costs,
expenses and liabilities (including, without limitation, attorneys' fees and
expenses) relating thereto and to be primarily liable for such payments. If the
Company does not pay such costs, expenses and liabilities in a reasonably timely
manner, the Trustee may obtain payment from the Trust.




(c)

The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.




(d)

The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.




(e)

The Trustee shall have, without exclusion, all powers conferred on Trustees by
applicable law, unless expressly provided otherwise herein, provided, however,
that if an insurance policy is held as an asset of the Trust, the Trustee shall
have no power to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than to a successor Trustee, or to loan to any person the proceeds
of any borrowing against such policy.








(f)

However, notwithstanding the provisions of Section 8(e) above, the Trustee may
loan to the Company the proceeds of any borrowing against an insurance policy
held as an asset of the Trust.




(g)

Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.




Section 9.

Compensation and Expenses of the Trustee. The Company shall pay all
administrative and Trustee's fees and expenses. If not so paid, the fees and
expenses shall be paid from the Trust.




Section 10.

Resignation and Removal of the Trustee.




(a)

The Trustee may resign at any time by written notice to the Company, which shall
be effective thirty (30) days after receipt of such notice unless the Company
and the Trustee agree otherwise.




(b)

The Trustee may be removed by the Company on thirty (30) days' notice or upon
shorter notice accepted by the Trustee.




(c)

If the Trustee resigns or is removed within five (5) years of a Change of
Control, as defined in Section 13(d), the Trustee shall select a successor
trustee in accordance with the provisions of Section 11(b) hereof prior to the
effective date of Trustee's resignation or removal.




(d)

Upon resignation or removal of the Trustee and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within thirty (30) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.




(e)

If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under Section 10(a) or 10(b). If no such appointment has been made, the
Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.








Section 11.

Appointment of Successor.




(a)

Except as provided in Section 11(b), if the Trustee resigns or is removed in
accordance with Section 10(a) or 10(b) hereof, the Company may appoint any third
party, such as a bank trust department or other party that may be granted
corporate trustee powers under state law, as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former
Trustee shall execute any instrument necessary or reasonably requested by the
Company or the successor trustee to evidence the transfer.




(b)

If the Trustee resigns or is removed pursuant to the provisions of Section 10(c)
hereof and is to select a successor trustee, the Trustee may appoint any third
party such as a bank trust department or other party that may be granted
corporate trustee powers under state law. The appointment of a successor trustee
shall be effective when accepted in writing by the new trustee. The new trustee
shall have all the rights and powers of the former Trustee, including ownership
rights in Trust assets. The former Trustee shall execute any instrument
necessary or reasonably requested by the successor trustee to evidence the
transfer.




(c)

The successor trustee need not examine the records and acts of any prior Trustee
and may retain or dispose of existing Trust assets, subject to Sections 7 and 8
hereof. The successor trustee shall not be responsible for and the Company shall
indemnify and defend the successor trustee from any claim or liability resulting
from any action or inaction of any prior trustee or from any other past event,
or any condition existing at the time it becomes successor trustee.




Section 12.

Amendment or Termination.




(a)

Notwithstanding Section 1(b) hereof, the Trustee and the Company, acting jointly
or solely, shall have the power to amend the Trust in any manner required for
the sole purpose of insuring that the Trust qualifies and continues to qualify
as a "rabbi trust" for purposes of Revenue Procedure 92-64, any successor
provisions thereto or any other similar or successor provisions of the Internal
Revenue Code of 1986, as amended.




(b)

The Trust shall not terminate until the date on which Fixed Growth Program Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan. Upon termination of the Trust any assets remaining in
the Trust shall be returned to the Company.








Section 13.

Miscellaneous.




(a)

Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.




(b)

Benefits payable to Plan participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.




(c)

This Trust Agreement shall be governed by and construed in accordance with the
laws of Vermont.




(d)

For purposes of this Trust, "Change of Control" shall mean the purchase or other
acquisition by any person, entity or group of persons, within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934 ("Act"), or any
comparable successor provisions, of beneficial ownership (within the meaning of
Rule l3d-3 promulgated under the Act) of 30 percent or more of either the
outstanding shares of common stock or the combined voting power of Company's
then outstanding voting securities entitled to vote generally, or the approval
by the stockholders of the Company of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were stockholders
of the Company immediately prior to such reorganization-merger or consolidation
do not, immediately thereafter, own more than 50 percent of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated Company's then outstanding securities, or a
liquidation or dissolution of the Company or of the sale of all or substantially
all of Company's assets.




Section 14.

Effective Date. The effective date of this Trust Agreement shall be December 20,
1995.




THE MERCHANTS BANK

 

THE MERCHANTS TRUST COMPANY

 

 

 

By:

/s/ Joseph L. Boutin

 

By:

/s/ Rebecca P. Arnold

 

Duly Authorized

 

 

Duly Authorized






